TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-10-00741-CR
                                        NO. 03-10-00799-CR




                               Sylvester Kendre Brown, Appellant

                                                   v.

                                   The State of Texas, Appellee



      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
       NOS. 66704 & 66265, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                             MEMORANDUM OPINION

PER CURIAM

                Appellant’s appointed attorney was granted four extensions of time, totaling 120 days,

to file a brief in these causes. In granting the last extension, to May 13, 2011, the Court told counsel

that no further extension would be granted. No brief has been received.

                The appeals are abated. The trial court shall conduct a hearing to determine whether

the attorney it appointed to represent appellant has abandoned the appeals. Tex. R. App. P.

38.8(b)(2). The court shall make appropriate findings and recommendations. If necessary, the court

shall appoint substitute counsel who will effectively represent appellant in these causes. A record

from this hearing, including copies of all findings and orders and a transcription of the court

reporter’s notes, shall be forwarded to the Clerk of this Court for filing as a supplemental record no

later than July 25, 2011. Rule 38.8(b)(3).
Before Chief Justice Jones, Justices Henson and Goodwin

Abated

Filed: June 24, 2011

Do Not Publish




                                             2